Title: To James Madison from William Eustis, 28 April 1819
From: Eustis, William
To: Madison, James


Dear Sir,
New York April 28th. 1819.
So far on our way, we renew ourselves to you and to Mrs Madison. The papers of Genl Hamilton are taken from Dr Mason and, as he informs me, placed in the hands of Mr Hopkinson of Phila. On asking the Doctor if he had received the letter from you, informing him that you had found the paper he had asked for, he said yes, & added his impression was that in case he should find among the papers of Mr Hamilton that which he had requested from you, an answer was not expected, or was not necessary. As there appeared a light shade of embarrassment I gave as light a turn to the question and answer as was possible. The day before I saw the Rev’d Doctor, a gentleman inform’d me, in a conversation on the subject, that one of Mr Hamilton’s sons had told him there was among his father’s papers, a sketch of the farewell address of Washington, (a sketch or a draft I do not recollect which) in his father’s hand writing. On mentioning the circumstance to Dr Mason, as in connection with a conversation had with him in Brussells, he said that young Mr Hamilton had told him the same. Whether it will be given to the public in the biography time will show. Perhaps it may as well be omitted.
Van Wert being within forty miles of the city I have made him a visit. The twelve hundred pounds, which have been running in my […]d for nearly forty years, must have been neither more nor less ⟨than?⟩ one of the unfounded stories of the Day. After Van Wert h[…] a succinct & particular account of all that took place bet⟨ween?⟩ […] captors, I asked him whether any specific sum […] st⟨er?⟩ling had not been offered by Andr⟨é⟩ […]. When I requested him to take time to consider, he replied that he did not want time; that every thing was as fresh in his mind as on the day after it happened, that no particular sum was mentioned, that Major André told them, in case they would release him, he would send them any sum they would mention, in money, or in dry goods, to be delivered on that spot or at any other place named by them, and that they might detain him in that wood (pointing to a wood, or meaning the wood they were in) untill the money or the goods were sent up from N. York. Van Wert is 62 years old, on one of the best farms in West Chester Co. with a very neat comfortable house & out buildings, enjoys general good health with all the comforts & conveniencies of life, is respected as a good moral man & christian; his faculties remaing to him in better state than this period of life generally admits. He refused to sign the petition to Congress, for as he said to us, he was contented with what his country had done for him. He was sorry for Colo. Talmage who had been mistaken. The Colo. had a right to object to an increase of their pension, but not to give them a bad name.
Having derived much satisfaction from my visit, in which the substantial facts have been verified, I am now willing to give up the £1200; and I have thought it might be amusing ⟨if?⟩ not interesting to you to hear the result of my excursion ⟨on?⟩ which I was accompanied by Dr Mitchell & a gentlema⟨n⟩ […] Chester, & from which Mr Van Wert also d[…].
I can only add the respect & esteem which are never wanting. Mrs Eustis is abroad this morning. She is a very bad correspondent, writes worse if possible than her husband, comes to the writing desk like a dull reluctant schoolboy to a hard lesson. Was she near me, Mrs. Madison would be intreated to forgive her remissness, sweet promises would offer for the future which would linger if they did not die before they were executed. Her only apology is—she has none—the heart only is right—She shall write if she lives to get home. If she will not, as Dr. Mitchel corresponds with Mrs Bassett and invites her to an excursion over the lakes in a steam boat, I do not see any reasonable objection to my aspiring after the honor of a correspondence with the Lady of Montpellier, even if I should fail of the example of the Doctor to hold out an invitation to a married lady without consulting her husband.
Mr Poletica dined with us yesterday, has seen Madam Crudner, who is a lady of family of talents & manners. He does not know that the Emperor has attended her services; but admits that he is more religious than formerly. Mad: Crudner is no […] the leisure at Montpellier a line like this […] & lights a segar, it cannot be said to […].
W […]
 